Opinión disidente del


Juez Asociado Sr. Sulsbacher.

No puedo estar de acuerdo con la mayoría del Tribunal, por que la ley concede al demandante un recurso ordinario. Ade-más de esto, aunque en su solicitud alega que los daños son irreparables, no dice en que sentido lo serán. La Corte de Distrito exigió una fianza de cien dollars, y la moción que el demandado hizo para que se aumentara dicha fianza no fue concedida; de aquí se deduce que la Corte de Distrito estimaba que todos ios perjuicios que pudieran resultar al demandante ascenderían á esa suma; y las alegaciones no dicen absoluta-mente nada con respecto á la insolvencia del demandado.